Case 3:17-cv-00795-MMH-MCR Document 96 Filed 11/08/19 Page 1 of 4 PageID 980



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


    ROBERT D. KORNAGAY,

                   Plaintiff,

    v.                                                    Case No. 3:17-cv-795-J-34MCR

    OFFICER T. DIEDEMAN and
    SERGEANT J. WILBURN,

                   Defendants.




                                             ORDER

             THIS CAUSE is before the Court sua sponte. In light of this Court’s Order (Doc.

    95) denying Defendants’ Motion for Summary Judgment, the trial in this matter will be set

    on the July 2020 trial term. Accordingly, it is

             ORDERED:

             1. The following deadlines shall apply:

     All Other Motions Including Motions In Limine                         APRIL 27, 2020
     Responses to Other Motions Including Motions In                        MAY 11, 2020
     Limine
     Joint Final Pretrial Statement                                         MAY 11, 2020
     Final Pretrial Conference                                              MAY 18, 2020
     Time:                                                                      10:00 A.M.
     Judge:                                                        Marcia Morales Howard
     Trial Term Begins                                                       JULY 6, 2020
     [Trials Before Magistrate Judges Begin on Date Certain]                     9:30 A.M.
     Estimated Length of Trial                                                        TBD
Case 3:17-cv-00795-MMH-MCR Document 96 Filed 11/08/19 Page 2 of 4 PageID 981



     Jury/Non-Jury                                                                         Jury



          2. The parties are reminded of their obligation to comply with the redaction

             requirements set forth in Fed.R.Civ.P. 5.2.

          3. Except as otherwise ordered, the parties are directed to meet the pretrial

             disclosure requirements in Fed.R.Civ.P. 26(a)(3) and to timely adhere to all

             requirements in Local Rule 3.06 concerning Final Pretrial Procedures. While

             counsel for the Plaintiff shall be responsible for initiating the pretrial compliance

             process, all parties are responsible for assuring its timely completion.

          4. A pretrial statement in compliance with Local Rule 3.06 shall be filed with the

             Clerk on or before the date noted in this Order with two courtesy copies to be

             provided to the Court. The parties are required to identify the depositions to be

             read at trial in the pretrial statement but are not required to designate the pages

             of depositions to be read at trial until a date to be established by the Court at the

             final pretrial conference.

          5. The final pretrial conference and trial will be held in Courtroom 10B, 10th Floor,

             United States Courthouse, 300 North Hogan Street, Jacksonville, Florida. The

             pretrial conference shall be attended by counsel who will act as lead counsel

             and who are vested with full authority to make and solicit disclosures and

             agreements touching on all matters pertaining to the trial.

          6. Unless otherwise ordered by the Court, no later than five days before the trial

             term set forth above, the parties shall file with the Clerk of Court the following

             (and, as to each of the following, provide directly to Chambers, Suite 11-350, by

             mail or hand delivery two (2) copies marked “Judge’s Chambers Copy”):




                                                -2-
Case 3:17-cv-00795-MMH-MCR Document 96 Filed 11/08/19 Page 3 of 4 PageID 982



         (a) Each side shall file a Trial Brief, with citations of authorities and arguments
             specifically addressing all significant disputed issues of law likely to arise at trial:
             and either (b) or (c) below, as appropriate.

         (b) If case is a jury trial, the following:

            (1) A concise (one paragraph preferably) joint or stipulated statement of the
                nature of the action to be used solely for purpose of providing a basic
                explanation of the case to the jury venire at the commencement of jury
                selection process:

            (2) Proposed Voir Dire (the Court will conduct the jury voir dire and, in addition
                to the usual more general questions, will, without initiation by counsel, ask
                more particular questions suggested by the nature of the case; counsel
                should, therefore, be selective in the jury questions submitted to the Court
                for consideration); and

            (3) A Proposed Verdict Form and complete set of all written Proposed Jury
                Instructions. (The Court will expect counsel to give their best efforts,
                cooperatively, in the production of a joint set of instructions and verdict form,
                the format of which the Court will discuss at the pretrial conference.)

         (c) If case is a non-jury trial, Proposed Findings of Fact and Conclusions of
             Law (each shall be separately stated in numbered paragraphs; Findings of Fact
             shall contain a detailed listing of the relevant material facts the party intends to
             prove, in a simple, narrative form; Conclusions of Law shall contain a full
             exposition of the legal theories relied upon by counsel).

         7. The parties are advised (and should advise their witnesses) that photo

            identification is required to enter the United States Courthouse. Although cell

            phones, laptop computers, and similar electronic devices generally are not

            permitted in the building, attorneys may bring those items with them upon

            presentation to Court Security Officers of proof of membership in The Florida

            Bar (presentation of the Duval County Courthouse lawyer identification card will

            suffice) or an Order of special admission pro hac vice.1




    1
         Cell phones must be turned off while in the courtroom.




                                                 -3-
Case 3:17-cv-00795-MMH-MCR Document 96 Filed 11/08/19 Page 4 of 4 PageID 983



          8. In the event that the dates set herein for final pretrial conference and/or trial are

             continued or otherwise modified, the remaining provisions of this Order shall

             remain in full force and effect.

          9. THE COURT HAS DONE EVERYTHING POSSIBLE TO SET APPROPRIATE

             DEADLINES FOR THIS CASE. THE PARTIES SHOULD PROCEED

             ACCORDINGLY.         DO NOT ASSUME THAT THE COURT WILL EXTEND

             THESE DEADLINES.

          DONE AND ORDERED in Jacksonville, Florida this 8th day of November, 2019.




    ja

    Copies to:

    Counsel of Record




                                                -4-
